DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6 and 7, both claims depend on claim 4, which has been cancelled. This prevents the examiner from discerning the metes and bounds of the claim and therefore rendering the claim indefinite. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-8, 12, 15-17, 20, 24, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (3D Cloud detection and tracking system for solar forecast using multiple sky imagers, Solar Energy Volume 118 (2015) pg. 496-519), herein referred to as Peng, in view of Viekherman et al. (Clouds in the cloud, Computer Vision -- ACCV 2014, 2015-04-17, p.659-674), herein referred to as Viekherman.

Regarding Claim 1, Peng teaches a method for determining a level of solar radiation at a point of interest (POI) (Abstract), the method comprising: capturing multiple sky images by a distributed network of digital cameras (total sky imagers (TSI)) comprising multiple pairs or sets 
Although Peng teaches generating irradiance forecasting model from 3d cloud tracking and irradiance forecasting (section 6), the reference doesn’t specifically disclose generating a three-dimensional (3D) sky model based on the sky images or generating a separate 3D model for each of the one or more objects based on the sky images captured by each pair or set of digital cameras. However in a related field, Viekherman discloses the generation of 3D sky model (Fig. 8 and 9) and a three-dimensional (3D) sky model based on the sky images or generating a separate 3D model for each of the one or more objects based on the sky images captured by each pair or set of digital cameras (Fig. 8 and 9; pgs. 669-671). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peng to incorporate the teachings of Viekherman by including: the generation of a 3D model in order to present a visual representation of the data collected.

	Regarding Claim 2, Peng further teaches the method of claim 1, wherein determining a level of solar radiation at a POI comprises: computing a light path between the PO and a location of the sun based on the sun location parameters (Fig. 7; section 5); determining if the one or more objects modelled in the 3D sky model occludes the light path (Section 4 and 5; Fig. 7 & 8); and determining the level of solar radiation at the POI based on a level of occlusion of the light path by the one or more objects (section 2, pg. 500).

	Regarding Claim 5, Peng further teaches the method of claim 1, wherein the digital cameras in each pair or set of digital cameras are spaced by between 100 meters and 2 kilometers (Fig. 1(d)).
	Regarding Claim 6, Peng further teaches the method of claim 4, wherein each pair or set of digital cameras is spaced by between 2 and 20 kilometers from other pairs or sets of digital cameras in the distributed network of digital cameras. (Examiner’s Note: Viekherman also teaches the limitations of this claim (pg. 669, simulations)).
	Regarding Claim 7, Peng further teaches the method of claim 4, wherein generating 3D object data comprises determining 3D information for each of the one or more objects based on sky images captured by multiple pairs or sets of digital cameras (Abstract, Section 4, 5, & 6).
	Regarding Claim 8, Peng further teaches the method of claim 1, wherein generating 3D object data comprises aligning the sky images based on the sun location parameters, or the digital cameras in the distributed network of digital cameras comprise wide-angle or fisheye lenses, or generating 3D object data comprises aligning the sky images by 3D rotating the sky images in a fish-eye space (Fig. 11) (Examiner’s Note: Viekherman also teaches the limitations of this claim (Abstract; pg. 664, section 5 (fisheye)). 
	Regarding Claim 12, Peng further teaches the method of claim 1, wherein generating separate 3D models may comprise generating separate 3D point clouds or 3D meshes based on the sky images captured by each pair or set of digital cameras, wherein generating 3D object data further comprises aligning and merging separate 3D models to generate the 3D sky model 
	Regarding Claim 15, Peng further teaches the method of claim 1, wherein the separate 3D models are sparse models, and generating 3D object data comprises merging separate sparse models on demand to generate a surface patch for the region of sky between the POI and the sun (Fig. 11 and 12).
	Regarding Claim 16, Peng further teaches the method of claim 1, wherein generating 3D object data further comprises resolving conflicting data in overlapping areas of the separate 3D models (pg. 508, second paragraph). Examiner’s note: Viekherman also teaches the limitations of this claim on pg. 669-672.
	Regarding Claim 17, Peng further teaches The method of claim 1, wherein generating position data comprises determining a location and an altitude of a base of each of the one or more objects in the region of sky based on the sky images captured by multiple digital cameras in the distributed network of digital cameras, wherein generating position data comprises determining an altitude of each of the one or more objects based on a pixel-shift of each object between sky images, and wherein generating the 3D sky model comprises combining the position data and the 3D object data (pg. 503-505, Section 4.1, Fig. 7). 

	Regarding Claim 24, the combination of the above references teach the method of claim 1. Peng further teaches wherein determining a level of solar radiation at the POI comprises: estimating a future position of each of the one or more objects by extrapolating a past position, volume, optical depth and/or velocity of the object; and forecasting a future level of solar radiation at the POI (Abstract; Section 5).
	
	Regarding Claim 30, the combination of the above references teach the method of claim 1. Peng further teaches wherein capturing the sky images comprises capturing multiple 
	
	Regarding Claim 36, Peng teaches a system comprising: a distributed network of digital cameras (total sky imagers (TSI)) comprising multiple pairs or sets of digital cameras capturing sky images of a region of the sky (Abstract); and a processor to: receive multiple sky images from the distributed network of digital cameras (inherent); generate 3D object data to model one or more objects in the region of sky (section 4, 5, & 6); and generating position data to model a position of the one or more objects in the region of sky (Section 4.1); determining a level of solar radiation at the POI based on the position data and 3D object data of the 3D sky model and the sun location parameters (section 5, and 6.3). 
Although Peng teaches generating irradiance forecasting model from 3d cloud tracking and irradiance forecasting (section 6), the reference doesn’t specifically disclose generating a three-dimensional (3D) sky model based on the sky images or generating a separate 3D model for each of the one or more objects based on the sky images captured by each pair or set of digital cameras. However in a related field, Viekherman discloses the generation of 3D sky model (Fig. 8 and 9) and a three-dimensional (3D) sky model based on the sky images or generating a separate 3D model for each of the one or more objects based on the sky images captured by each pair or set of digital cameras (Fig. 8 and 9; pgs. 669-671). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peng to incorporate the teachings of Viekherman by including: the generation of a 3D model in order to present a visual representation of the data collected.


Claims 20, 27, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Peng and Viekherman, in view of Dominguez et al. (WO2015104281A1, 16-07-2015), herein referred to as Dominguez.
	
Regarding Claim 20, the combination of the above references teach the method of claim 1. The combination fails to teach wherein: generating the 3D sky model comprises: determining pixels in the sky images that are below a horizon; and masking the pixels in the sky images that are below the horizons determining pixels in the sky images that correspond to a fixed object, and masking the pixels in the sky images that correspond to a fixed object; or determining the sun location parameters comprises: storing the captured sky images, determining the sun location parameters based on stored sky images captured at different times of a day, and fitting a smoothed curve through sun location points determined from the sky images such that an error between the sun location points and a sun azimuth/zenith model of the sun's rotation is minimized. 
However, in a related field, Dominguez teaches determining the sun location parameters comprises: storing the captured sky images, determining the sun location parameters based on stored sky images captured at different times of a day, and fitting a smoothed curve through sun location points determined from the sky images such that an error between the sun location points and a sun azimuth/zenith model of the sun's rotation is minimized (Fig. 5 and 6). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Peng and Viekherman to incorporate the teachings of Dominguez by including: the determination of the sun location parameters based on stored sky images in order to predict an electrical power output or output 
	
	Regarding Claim 27, the combination of the above references teach the method of claim 1. Peng further teaches wherein determining a level of solar radiation at the POI. The combination of the above references fail to teach wherein generating a control signal comprises one or more of: generating a control signal to control an inverter output to adjust ramp-rates in an electrical grid; controlling energy storage charge and discharge rates and timing; controlling the rate and timing of energy consumption of electrical devices; controlling electrical devices to provide voltage, frequency and network services to the electrical grid; and controlling a generator to compensate for a reduction of performance caused by a cloud cover reducing level of solar radiation of the solar power system, and wherein a number of sky images captured is such that an accuracy of the determined level of solar radiation is sufficient for generating a control signal that compensates for a difference between a power demand and a predicted solar power performance. 
	However, in a related field Dominguez teaches according to the invention, a predicted electrical power output, or output change, is used to operate the solar plant, specifically the converter means connected to, and powered by, the interconnected base units. The actuation possibilities of the latter, including intentionally operating an inverter off a Maximum Power Point (MPP), may then be utilized to produce electrical power below a maximum power, and thus smoothen ramp rates in the power system. Alternatively, predicted electrical power output information can be used to coordinate the operation of energy storage systems or the output of other co-located power generating means such as diesel engines to smoothen the total power 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Peng and Fisherman to incorporate the teachings of Dominguez by including: control of components of an electrical grid based on solar radiation/irradiance in order to efficiently predict generation and operation/output of the solar plant.
	Regarding Claim 31, the combination of the above references teach the method of claim 1. The combination further teaches that the object is a cloud (pg. 661, Fig. 1 (Veikherman)), but fails to specifically disclose determining cloud formation and/or advection parameters based on the sky images; and determining the level of solar radiation based on the cloud formation and/or advection parameters. However, in a related field, Dominguez teaches the prediction of sky conditions based on cloud evolution models (pg. 4, lines 9-32, pg. 5, lines 1-14); and determine the level of solar radiation based on the cloud formation and/or advection parameters (Fig. 6, Claim 1 and 6, pg. 5, lines 31-33, pg. 6, lines 1-19). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Peng and Viekherman to incorporate the teachings of Dominguez by including: the ability to determine cloud formation and the level of radiation/irradiance/power based on the cloud formation in order to predict an electrical power output or output change to smoothen ramp rates and coordinate operation of energy storage (pg. 5, lines 15-25 (Dominguez)).
	Regarding Claim 33, the combination of the above references teach the method of claim 1. The combination further teaches that this forecasting system is vetted at the 32-megawatt Long Island Solar Farm (LISF), but doesn’t specifically teach measurements of distributed solar 
	Regarding Claim 34, the combination of the above references teach a method for determining a network of digital cameras to estimate a performance of a solar power system (Abstract, Peng), but doesn’t specifically teach the method comprising: performing the method of claim 1  to determine a predicted level of solar radiation; determining a predicted performance of a solar power system based on the predicted level of solar radiation; receiving measurement data indicative of the actual performance of the solar power system; determining a difference between the predicted performance and the actual performance; and determining the network of digital cameras by reducing the difference between the predicted performance and the actual performance. However, in a related field, Dominguez teaches determining a predicted performance of a solar power system based on the predicted level of solar radiation; receiving measurement data indicative of the actual performance of the solar power system; determining a difference between the predicted performance and the actual performance; and determining the network of digital cameras by reducing the difference between the predicted performance and the actual performance (Fig. 5 & 6; Claim 11 & 12). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Peng and Viekherman to incorporate the teachings of Dominguez by including: comparing prediction/forecasted data to actual data in order to more .

	
Allowable Subject Matter

Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  	

Regarding Claim 35, the combination of the above references teach all of the limitations of Claim 34. The combination fail to teach the network of cameras determining the number and location of digital cameras that reduces the difference between the predicted performance and the actual performance. 
Conclusion

	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure. Schmidt et al. (Method and system for predicting cloud movement, 28-03-2013) teaches prediction system 102 for predicting solar irradiance based on cloud characteristics.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        

/NATALIE HULS/Primary Examiner, Art Unit 2863